Case 0:21-mj-06264-AOV Document 6 Entered on FLSD Docket 04/27/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


                            CASE NO. 10:21-mj-06264-AOV-1


    UNITED STATES OF AMERICA,

          Plaintiff,

    vs.

    HORVIN MCKENZIE, JR.

          Defendant.
    _________________________________/


          NOTICE OF TEMPORARY ATTORNEY APPEARANCE FOR TRIAL
                            PURPOSES ONLY

          JOFFE LAW, P.A. hereby enters its TEMPORARY appearance as attorney of

    record for the Defendant, HORVIN MCKENZIE, JR.

                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 27, 2021, I electronically filed the foregoing

    document with the Clerk of the Court using CM/ECF.



                                                    Respectfully submitted,

                                                    JOFFE LAW, P.A.
                                                    Attorneys for Defendant
                                                    110 SE 6th Street, Suite 1700
                                                    Fort Lauderdale, Florida 33301
                                                    Phone: (954) 723-0007
                                                    Fax: (954) 723-0033

                                                    By /s/                  ___
                                                       DAVID J. JOFFE, ESQUIRE
                                                       FLORIDA BAR NO. 0814164
